The Board of Tax Appeals is not required to adopt the valuation fixed by any expert or witness. Citizens Building Co.of Cleveland v. Board of Revision of Cuyahoga County, 141 Ohio St. 47,51, 46 N.E.2d 413; American Steel  Wire Co. ofNew Jersey v. Board of Revision of Cuyahoga County, 139 Ohio St. 388,393, 40 N.E.2d 426.
"The burden is upon a taxpayer to prove his right to a deduction and he is not entitled to the full amount of deduction claimed merely because no evidence is adducedcontra his claim." Higbee Co. v. Evatt, Tax Commr., 140 Ohio St. 325,332, 43 N.E.2d 273.
When considering net income as a factor in establishing the true value of income producing property, operating expenses estimated by a witness need not be given the same weight as actual expenses. Liquidation or distress sales of neighboring and comparable properties are not persuasive in fixing the true value in money.
The decision of the Board of Tax Appeals is not unlawful or unreasonable.
Decision affirmed.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, BELL and TURNER, JJ., concur.
WILLIAMS, J., not participating. *Page 49